SCHOTT, Chief Judge,
dissenting:
C.Cr.P. art. 770 mandates a mistrial when a remark referring to another crime is made by the judge “during the trial or in argument.” The question now under consideration was put to the entire jury venire by the judge before the first prospective juror was called for examination. Since this is the point at which the trial court would commence pursuant to art. 761, State v. Loera, 530 So.2d 1271, 1281 (La.App. 2 Cir.1988), Art. 770 has no application to the situation and a mistrial was not required.
Furthermore, while art. 770 would apply to an assertive question which would place before the jury the details concerning the crime, it does not apply to a purely interrogatory question, like the one now under consideration. State v. Hatch, 305 So.2d 497, 503 (La.1975).